Name: Commission Regulation (EEC) No 2815/87 of 18 September 1987 on the supply of various lots of refined rapeseed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9 . 87 Official Journal of the European Communities No L 269/9 COMMISSION REGULATION (EEC) No 2815/87 of 18 September 1987 on the supply of various lots of refined rapeseed oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic , Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement ^), lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 4 370 tonnes of refined rapeseed oil to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Refined rapeseed oil shall be mobilized in the Commu ­ nity as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation t shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 and corrigendum OJ No L 42, 12. 2 . 1987, p . 54. (2) OJ No L 136, 26 . 5 . 1987, p . 1 . (3) OJ No L 204, 25 . 7. 1987, p. 1 No L 269/ 10 Official Journal of the European Communities 22. 9 . 87 ANNEX I LOTS A TO G 1 . Operation No : 672 to 697/87 0  Commission Decision of 19 March 1987 2. Programme : 1987 3 . Recipient : Euronaid 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rapeseed oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 1 230 tonnes net 9 . Number of lots : 8 10 . Packaging and marking (4) (^ : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B)  metal cans of 5 or 10 litres or 5 or 10 kilograms,  the cans must carry the following wording : see Annex II 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 21 November 1987 18 . Deadline for the supply : 21 December 1987 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 6 October 1987 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 7 October 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 October 1987 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 21 October 1987 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 to 30 November 1987 (c) deadline for the supply : 30 December 1987 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73 , 200, rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  22 . 9 . 87 Official Journal of the European Communities No L 269/ 11 LOT H 1 . Operation No : § 26/87 (')  Commission Decision of 18 July 1986 2. Programme : 1986 3 . Recipient : Bangladesh 4. Representative of the recipient (2) : The Secretary, Ministry of Food, Bangladesh Secretariat, Dhaka, Bangladesh 5 . Place or country of destination : Bangladesh 6 . Product to be mobilized : refined rapeseed oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 1 000 tonnes net 9 . Number of lots : 1 10 . Packaging and marking (4) (*) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B)  drums of 100 kilograms net,  the drums must carry the following wording : 'ACTION No 826/87 / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO BANGLADESH' 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Chittagong 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 21 November 1987 18 . Deadline for the supply : 21 December 1987 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 6 October 1987 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 7 October 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 October 1987 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 21 October 1987 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 to 30 November 1987 (c) deadline for the supply : 30 December 1987 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25 . Refund payable on request by the successful tenderer :  No L 269/ 12 Official Journal of the European Communities 22. 9 . 87 LOT I 1 . Operation No : 816/87 (')  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : WFP 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Brazil 6 . Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (3) (6) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 540 tonnes net 9 . Number of lots : 1 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B)  metal cans of 5 kilograms net,  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACÃ Ã O N? 816/87 / BRASIL Ã LEO 0335900 / Ã LEO VEGETAL / DONATIVO DA COMU ­ NIDAD ECONÃ MICA EUROPEIA / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / SALVADOR' 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 21 November 1987 18 . Deadline for the supply : 21 December 1987 19 . Procedure for determining the costs of ( supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 6 October 1987 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 7 October 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 October 1987 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 21 October 1987 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 to 30 November 1987 (c) deadline for the supply : 30 December 1987 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  22. 9 . 87 Official Journal of the European Communities No L 269/ 13 LOT J 1 . Operation No : 841 /87 (')  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : WFP 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Ethiopia 6 . Product to be mobilized : refined rapeseed oil 7 . Characteristics and quality of the goods (3) (6) -f7) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 600 tonnes net 9 . Number of lots : 1 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B)  metal cans of 5 kilograms net,  to be delivered on standardized pallets,  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 841 /87 / ETHIOPIA 0330000 / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 21 November 1987 18 . Deadline for the supply : 21 December 1987 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 6 October 1987 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 7 October 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 October 1987 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 21 October 1987 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 to 30 November 1987 (c) deadline for the supply : 30 December 1987 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200 , rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  No L 269/ 14 Official Journal of the European Communities 22. 9. 87 LOT K 1 . Operation No : 453/87 (')  Commission Decision of 10 March 1987 2. Programme : 1987 3 . Recipient : IMBEC, EE, CP 4229, Maputo  Telex 6-206 IMBEC MO MAPUTO 4. Representative of the recipient : (2) : Ambassade du Mozambique, bid Saint-Michel , 97, B- 1 040 Bruxelles  Telex 65478 EMOBRU B, Tel . 736 0096 5. Place or country of destination : Mozambique 6 . Product to be mobilized : refined rapeseed oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 1 000 tonnes net 9 . Number of lots : 1 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B)  rectangular plastic containers of 20 litres with handle ('jerry cans')  The containers must carry the following wording : 'ACÃ Ã O N? 453/87 / OLEO VEGETAL / DONATIVO DA COMUNIDADE ECÃ NOMICA EURO ­ PEIA' 11 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Maputo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 21 November 1987 18 . Deadline for the supply : 21 December 1987 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 6 October 1987 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 7 October 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 October 1987 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 21 October 1987 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 to 30 November 1987 (c) deadline for the supply : 30 December 1987 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  No L 269/1522. 9 . 87 Official Journal of the European Communities Notes : (') The operaton number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Lots A, D, E, F , G :  the supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¹tz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam,  Shipment to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (cls).  The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of cartons belonging to each number as specified in the invitation to tender.  The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (*) Lots B, C :  The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438 , Blaak 1 6, NL-3000 BK Rotterdam.  The successful tenderer shall forward to the agent of the recipient at the latter's request and in accor ­ dance with his instructions, the documents necessary for importation into the country of destination.  To be delivered on standard pallets  40 cartons  each pallet wrapped in plastic shrinked cover.  The date of production and the final date the product will keep its quality has to be mentioned on the tins . (6) The successful tenderer shall give the beneficiaries ' representative, at the time of delivery, a health certifi ­ cate . I7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one the following numbers in Brussels :  235 01 32  236 10 97  235 01 30 . No L 269/ 16 Official Journal of the European Communities 22. 9 . 87 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n ¢ del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0 ) (2) (3) (4) (5) (6) A 125 5 Caritas GermÃ ¢nica MoÃ §ambique AcÃ §Ã £o n? 672/87 / Ã ³leo vegetal / MoÃ §ambique / Caritas GermÃ ¢nica / 70441 / Pemba / destinado a distribuiÃ §Ã £o gratuita / donativo da Comunidade EconÃ ³mica Europeia 5 Caritas GermÃ ¢nica MoÃ §ambique AcÃ §Ã £o n? 673/87 / Ã ³leo vegetal / MoÃ §ambique / Caritas GermÃ ¢nica / 70442 / Quelimane / desti ­ nado a distribuiÃ §Ã £o gratuita / donativo da Comu ­ nidade EconÃ ³mica Europeia 10 Caritas GermÃ ¢nica MoÃ §ambique AcÃ §Ã £o n? 674/87 / Ã ³leo vegetal / MoÃ §ambique / Caritas GermÃ ¢nica / 70443 / Nacala / destinado a distribuiÃ §Ã £o gratuita / donativo da Comunidade EconÃ ³mica Europeia 15 Caritas GermÃ ¢nica MoÃ §ambique AcÃ §Ã £o n? 675/87 / Ã ³leo vegetal / MoÃ §ambique / Caritas GermÃ ¢nica / 70444 / Maputo / destinado a distribuiÃ §Ã £o gratuita / donativo da Comunidade EconÃ ³mica Europeia 10 Caritas GermÃ ¢nica MoÃ §ambique AcÃ §Ã £o n? 676/87 / Ã ³leo vegetal / MoÃ §ambique / Caritas GermÃ ¢nica / 70445 / Beira / destinado a distribuiÃ §Ã £o gratuita / donativo da Comunidade EconÃ ³mica Europeia 50 Oxfam UK MoÃ §ambique AcÃ §Ã £o n? 677/87 / Ã ³leo vegetal / MoÃ §ambique / Oxfam UK / 70900 / Quelimane via Beira / destinado a distribuiÃ §Ã £o gratuita / donativo da Comunidade EconÃ ³mica Europeia li 15 CAM Madagascar Action n ° 678/87 / huile vÃ ©gÃ ©tale / Madagascar /CAM / 72004 / Toliary / pour distributiongratuite / don de la CommunautÃ © Ã ©conomiqueeuropÃ ©enne 15 DKW MoÃ §ambique AcÃ §Ã £o n? 679/87 / Ã ³leo vegetal / MoÃ §ambique / DKW / 72310 / Beira / destinado a distribuiÃ §Ã £o gratuita / donativo da Comunidade EconÃ ³mica Europeia B 150 10 Caritas Germanica Egypt Action No 680/87 / vegetable oil / Egypt / Caritas Germanica / 70471 / Alexandria ./ for free distribution / gift of the European Economic Community 20 Caritas Germanica Egypt Action No 681 /87 / vegetable oil / Egypt / Caritas Germanica / 70472 / Cairo via Alexandria / for free distribution / gift of the European Economic Community - 15 Caritas Italiana Somalia Action No 682/87 / vegetable oil / Somalia / Caritas Italiana / 70615 / Mogadishu / for free distribution / gift of the European Economic Community 90 DIA Sudan Action No 683/87 / Sudan / 71101 / Port Sudan 15 ICR Sudan Action No 684/87 / vegetable oil / Sudan / ICR / 74608 / Khartoum via Port Sudan / for free distribution / gift of the European Economic Community 22. 9 . 87 Official Journal of the European Communities No L 269/17 0 ) (2) (3) I (4) (5) (6) C 210 45 CRS Guatemala AcciÃ ³n n0 685/87 / aceite vegetal / Guatemala / Cathwel / 70115 / Santo TomÃ ¡s de Castilla / destinado a la distribuciÃ ³n gratuita / donaciÃ ³n de la Comunidad EconÃ ³mica Europea 135 CRS El Salvador AcciÃ ³n n0 686/87 / aceite vegetal / El Salvador / Cathwel / 70116 / San Salvador vÃ ­a Acajuila / destinado a la distribuciÃ ³n gratuita / donaciÃ ³n de la Comunidad EconÃ ³mica Europea 15 CAM Guatemala AcciÃ ³n n0 687/87 / aceite vegetal / Guatemala / CAM / 72005 / San Pedro de Carcha vÃ ­a Santo TomÃ ¡s de Castilla / destinado a la distribuciÃ ³n gratuita / donaciÃ ³n de la Comunidad EconÃ ³mica Europea 15 DHW Chile AcciÃ ³n n ° 688/87 / aceite vegetal / Chile / DWH/ 72804 / Santiago vÃ ­a ValparaÃ ­so / desti ­ nado a la distribuciÃ ³n gratuita / donaciÃ ³n de la Comunidad EconÃ ³mica Europea D 150 75 Caritas Neerlandica HaÃ ¯ti Action n0 689/87 / huile vÃ ©gÃ ©tale / HaÃ ¯ti / Caritas Neerlandica / 70334 / Port-au-Prince / pour distribution gratuite / don de la CommunautÃ © Ã ©conomique europÃ ©enne 75 Caritas Neerlandica HaÃ ¯ti Action n0 690/87 / huile vÃ ©gÃ ©tale / HaÃ ¯ti / Caritas Neerlandica / 70333 / Port-au-Prince / pour distribution gratuite / don de la CommunautÃ © Ã ©conomique europÃ ©enne E 300 105 CRS Pakistan Action No 691 /87 / vegetable oil / Pakistan / Cathwel / 70118 / Karachi / for free distribution / gift of the European Economic Community 105 CRS Pakistan Action No 692/87 / vegetable oil / Pakistan / Cathwel / 70119 / Karachi / for free distribution / gift of the European Economic Community 90 CAM India Action No 693/87 / vegetable oil / India / CAM / 72003 / Bombay / for free distribution / gift of the European Economic Community F 75 45 CRS Gambia Action No 694/87 / vegetable oil / Gambia / Cathwel / 70117 / Kanifing via Banjul / for free distribution / gift of the European Economic Community 30 SSI Burkina Faso Action n ° 695/87 / huile vÃ ©gÃ ©tale / Burkina Faso / 73006 / SSI / Ouahigouya via Abidjan / pour distribution gratuite / don de la CommunautÃ © Ã ©conomique europÃ ©enne G 220 175 Caritas Germanica Lebanon Action No 696/87 / vegetable oil / Lebanon / Caritas Germanica / 704108 / Beirut / for free distribution / gift of the European Economic Community 45 WCC Lebanon Action No 697/87 / vegetable oil / Lebanon / WCC / 70715 / Beirut / for free distribution / gift of the European Economic Community